      Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


CAPITOL SPECIALTY INSURACNE                       CV 17-54-BLG-SPW-TJC
CORPORATION,

                    Plaintiff,                    ORDER

vs.

BIG SKY DIAGNOSTIC IMAGING,
LLC,

                    Defendant.


       On March 18, 2019, the Court ruled that Plaintiff Capitol Specialty

Insurance Corporation (“Capitol Specialty”) did not have a duty to defend

Defendant Big Sky Diagnostic Imaging, LLC (“Big Sky”) in an underlying

medical malpractice action. (Doc. 50.) The Court further ruled that Capitol

Specialty was entitled to reimbursement for its attorney fees and costs incurred in

defending the underlying claim. (Id.) The Court directed Capitol Specialty to file

a motion under Federal Rule of Civil Procedure Rule 54(d) to recoup its expenses,

but stated Capitol Specialty would “not need to relitigate the issue of whether

attorney fees and costs are due.” (Id.)

       Subsequently, Capitol Specialty filed a Motion for Attorney Fees and a

Motion to Supplement Motion for Attorney Fees. (Docs. 52, 61.) Big Sky has

                                          1
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 2 of 11



filed a response. (Doc. 64.) Having considered the parties’ submissions, the Court

finds that a hearing is required to establish the fees and costs which are recoverable

in this case.

I.     DISCUSSION

       Capitol Specialty requests an award of $389,719.93 for the attorney fees and

costs it expended in providing a defense to Big Sky in the underlying malpractice

action. Big Sky does not contest that Capitol Specialty is entitled to

reimbursement; nor does Big Sky contest that Capitol Specialty paid that amount

to defend the underlying litigation. Rather, Big Sky argues the defense fees

Capitol Specialty incurred were excessive. Big Sky asserts that Capitol Specialty

controlled the defense of Big Sky and allowed the attorney fees to spiral out of

control. Big Sky contends the fees awardable to Capitol Specialty should be

reduced to $138,000.00.

       “In a diversity case, the law of the state in which the district court sits

determines whether a party is entitled to attorney fees, and the procedure for

requesting an award of attorney fees is governed by federal law.” Carnes v.

Zamani, 488 F.3d 1057, 1059 (9th Cir. 2007). Accordingly, Montana law will be

applied to determine the amount of attorney’s fees recoverable by Capitol

Specialty in this case. The procedure is governed by Fed. R. Civ. P. 54(d).

       In general, Montana law provides that an award of attorney must be

                                            2
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 3 of 11



reasonable. Folsom v. City of Livingston, 381 P.3d 539, 547 (Mont. 2016). The

reasonableness of attorney’s fees depends on the facts of each case, which includes

consideration of the following nonexclusive factors:

       (1) the amount and character of the services rendered; (2) the labor, time and
      trouble involved; (3) the character and importance of the litigation in which
      the services were rendered; (4) the amount of money or the value of the
      property to be affected; (5) the professional skill and experience called for;
      (6) the attorneys’ character and standing in their profession; and (7) the results
      secured by the services of the attorneys.

Plath v. Schonrock, 64 P.3d 984, 991 (Mont. 2003).

      Big Sky argues the Court should engage in a reasonableness inquiry, and

consider the Plath factors in determining the reasonableness of the attorney fees

incurred by Capitol Specialty.

      Capitol Specialty counters that such an analysis is misplaced in this case. It

maintains that cases which require a reasonableness inquiry all arise in “a different

context where attorney fees of one party were being shifted to an opposing party.”

(Doc. 65 at 5.) Capitol Specialty argues that this is not a fee-shift case; rather, it is

simply seeking reimbursement for Big Sky’s own attorney fees and costs incurred

in defending the underlying action. Id.

      A brief background is important to an understanding of this issue. The

Montana Supreme Court has held that when an insurer believes a question exists

about the boundaries of coverage, the insurer should provide the insured a defense

under a reservation of rights, and then file a declaratory judgment action to resolve
                                           3
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 4 of 11



the coverage issues. Farmers Union Mut. Ins. Co. v. Staples, 90 P.3d 381, 386

(Mont. 2004). If an insurer follows this procedure and ultimately prevails on the

coverage issue, it may seek reimbursement of defense costs if the insurer “(1)

timely and explicitly reserved the right to recoup the costs; and (2) provided

specific and adequate notice to the insured of the possibility of reimbursement.”

Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, Inc., 108 P.3d 469, 480

(Mont. 2005) (Ribi).

      Capitol Specialty adhered to the Montana Supreme Court’s directives in this

case. It provided a defense to Big Sky in the underlying action; it did so under a

reservation in which it “specifically reserve[d] the right to seek recoupment or

reimbursement of any defense costs it expends in defending the [underlying]

action, should a court subsequently determine there is no coverage under the policy

for the [underlying] claims” (Doc. 22-5 at 4); and it filed this declaratory judgment

action in which it was determined that Capitol Specialty had no duty to defend Big

Sky in the underlying case (Doc. 50).

      Having fully complied with the prescribed procedure, Capitol Specialty

seeks to recover the full amount of fees and costs incurred in defending the action,

without requiring that it establish the reasonableness of the expenses. Capitol

Specialty points out that the Montana Supreme Court has recognized an insurer’s

right to recoup its costs and fees under a reservation of rights in two cases, without

                                          4
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 5 of 11



any reference to a reasonableness analysis requirement. See, Horace Mann Ins.

Co. v. Hanke, 312 P.3d 429, 434 (Mont. 2013) (Hanke) (the insurer may seek to

recover “the expenses that the insurer incurred” in defending the insured against

the uncovered claims); and Ribi Immunochem Research, Inc., 108 P.3d at 480 (an

insurer “may recoup its defense costs”). Capitol Specialty also observes that this

Court has similarly awarded full reimbursement of defense costs to an insurer in

these circumstances, without engaging in a reasonableness analysis. See,

American Econ. Ins. Co. v. Aspen Way Enters, 2015 WL 7871337 (D. Mont Dec.

4, 2015), aff’d Am. Econ. Ins. Co. v. Aspen Way Enters., Inc., 695 F. Appx. 194.

196-97 (9th Cir. May 26, 2017) (stating “[u]nder Montana law, [the insurers] were

entitled to recoup defense costs because [the insured] ‘implicitly accepted’ their

defense under a reservation of rights.”). It does not appear that the reasonableness

of the attorney fees was contested in these cases, however.

      Capitol Specialty’s argument also finds support from decisions of other

federal courts which have expressly held an insurer may recover all its defense

costs after defending under a reservation of rights. In Cincinnati Ins. Co. v. Grand

Pointe, LLC, 501 F.Supp.2d 1145 (E.D. Tenn. 2007), for example, the court held

an insurer did not have a duty to defend or indemnify the defendants in an

underlying case. Thereafter, the court held the insurer was entitled to

reimbursement of “all of the defense costs” it spent on behalf of the defendants.

                                          5
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 6 of 11



Id. at 1172 (emphasis added). The court declined to conduct a “line-by-line

scrutiny” of the insurer’s expenditures, recognizing there is a distinction between

fee-shifting and recovery of actual expenses paid. Id. The court noted that “if the

fees, expenses and costs of the defense were considered unreasonable by the

[insureds] at the time they were incurred, it was incumbent upon them to raise the

issue with their counsel and/or [the insurer].” Id. See also, Century Sur. Co. v.

350 W.A. LLC, 2008 WL 4402919 *5 (S.D. Cal. Sept. 26, 2008) (under California

law an insurer may recover all its defense costs under a reservation of rights

without “a showing that reimbursement is subject to a reasonableness standard”);

Certain Interested Underwirters at Lloyds, London, 2012 WL 8013887 (M.D. Fla.

Oct. 5, 2012) (applying Florida law and awarding all of the fees and costs paid

under a reservation of rights without requiring a reasonableness inquiry). Other

courts have at least indicated reimbursement of actual costs is appropriate. 1


1
  See, Scottsdale Ins. Co. v. Sullivan Prop., Inc., 2007 WL 2247795, *7 (D. Haw.
Aug. 2, 2007) (holding the insurer was entitled to reimbursement of the total
amount it expended in defending the insureds and explaining “[e]quitable
principles weigh in favor of permitting an insurer to recoup defense costs it was
never obligated to pay when the insured is clearly notified of the insurer’s intention
to do so and nevertheless accepts the defense.”); Resure Inc. v. Chemical Distrib.,
Inc., 927 F.Supp 190, 194 (M.D. La. 1996) (holding insurer was “entitled to
reimbursement for all costs of defenses” after determining insurer had no duty to
defend or indemnify insured); Colony Ins. Co. v. G &E Tires & Serv. Inc., 777
So.2d 1034, (Fla. Dis. Ct. App. 2000) (“Having accepted [the insurer’s] offer of a
defense with a reservation of the right to seek reimbursement, [the insured] ought
in fairness make [the insurer] whole, now that it has been judicially determined
that no duty to defend ever existed.”); Knapp v. Commonwealth Land Title Ins.
                                           6
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 7 of 11



      There have been several reasons advanced for treating these cases differently

from fee-shifting cases. First, unlike fee-shifting cases, where the recovering party

may be motivated to maximize its recovery of attorney fees from the opposing

party, there are market incentives which serve to contain the fees paid by an insurer

to defend a claim. That is, an insurer is unlikely to pay commercially unreasonable

fees to defend a case when it is uncertain whether it will prevail on the coverage

question, or whether it will ultimately be able to collect the fees paid from an

insured. See, Lloyds, London 2012 WL 8013887 at *4 (“it is implausible to think

an insurer would pay a defense firm exorbitant fees, particularly when it may not

be able to recover those fees from its insured.”). See also, Taco Bell Corp. v.

Continental Cas. Co., 388 F.3d 1069, 1075-76 (7th Cir. 2004) (“Because of the

resulting uncertainty about reimbursement, [plaintiff] had an incentive to minimize

its legal expenses (for it might not be able to shift them); and where there are

market incentives to economize, there is no occasion for a painstaking judicial

review.)

      Additionally, courts have pointed out that the insured does not have to

accept the insurer’s terms when confronted with a reservation of rights. As noted



Co., 932 F. Supp. 1169, 1172 (D. Minn. 1996) (“[W]here an insurer has properly
met its duty [to defend] and subsequently successfully challenges policy coverage,
it should be entitled to the full benefit of such a challenge and be reimbursed for
the benefits it bestowed, in good faith, to its insured.”).
                                             7
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 8 of 11



by the Sixth Circuit “[w]hen faced with a reservation of rights, the insured can

choose to: 1) decline the offer, pay for the defense, and seek to recover on the

policy; 2) decline the offer and file a declaratory judgment action; or 3) accept the

offer subject to the reservation of rights.” United Nat. Ins. Co. v. SST Fitness

Corp., 309 F.3d 914, 921 (6th Cir. 2002). Therefore, if an insured is concerned

about the insurer’s ability to contain defense costs, the insured can simply reject

the offer and pursue alternatives (1) or (2).

      Moreover, courts have determined that after full compliance with procedures

designed to protect the interests of its insured, an insurer should be made whole

where it is determined it had no duty to defend. In short, after the insured has

accepted the benefits of a fully paid defense without complaint about the cost of

the services, an insured should not be allowed mount a full-scale audit and

challenge the reasonableness of the fees. As stated by the court in Cincinnati Ins.

Co., 501 F.Supp.2d at 1172, if the insured considers the defense costs to be

unreasonable, the insured should be required to timely raise objection.

      While these may be sound reasons for treating reservation of rights cases

differently, the Montana Supreme Court has never recognized any exception to its

requirement that attorney fee recovery is subject to a reasonableness analysis. On

the contrary, it has steadfastly adhered to the requirement, and has consistently

recognized “[t]he proper determination of a legal fee is central to the efficient

                                           8
     Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 9 of 11



administration of justice and the maintenance of public confidence in the bench

and bar. Plath, 64 P.3d at 992 (quoting Crncevich v. Georgetown Recreation

Corp., 541 P.2d 56, 59 (Mont. 1975). It has also emphasized that the fee award

must be based on competent evidence. “[I]n contested cases we are inclined to

follow those states requiring the introduction of proof from which a reasonable fee

may be determined. To award a fee in such a case without proof would be to

disregard the fundamental rules of evidence. An award of fees, like any other

award, must be based on competent evidence. Id. (Court’s own emphasis.) See

also, DiMarzio v. Crazy Mountain Constr. Inc., 243 P.3d 718, 724 (Mont. 2010)

(holding that even though the defendant was entitled to attorney’s fees under a

contract that did not expressly impose a reasonableness requirement, “that does not

mean [the defendant] is entitled to all attorney’s fees. The reasonable amount of

attorney’s fees awarded is left to the discretion of the district court.”).

         It is true that the Montana Supreme Court recognized an insurer’s right of

reimbursement in these circumstances in both Ribi and Hanke and did not mention

a reasonableness requirement. But as noted above, it also appears the issue of

reasonableness was not before the court in either case; the insured contested the

right of the insurer to reimbursement, not the reasonableness of the attorney fees

paid. Therefore, the Montana Supreme Court has never squarely addressed this

issue.

                                            9
    Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 10 of 11



      Nevertheless, the unique aspects of reservation of rights cases can be taken

into consideration within the framework established by the Montana Supreme

Court for determining the reasonableness of fees and costs. The Montana Court

has repeatedly stated that the Plath factors are not exclusive, and a court may

consider other relevant considerations in determining the reasonableness of fees

and costs. See e.g., Fedig Oil Co. v. ROC Gathering, LLP, 432 P.3d 118, 124

(Mont. 2018) (“the trial court may consider additional factors when determining

what constitutes a reasonable attorney fee award”). Therefore, in reservation of

rights cases, a court may consider that the fees were paid by the insurer under

circumstances where market incentives existed to economize litigation costs. The

fact that the fees and costs were actually paid by the insurer without any assurance

that they would ultimately be recovered, provides some assurance that the fees

were within a commercially reasonable range. This consideration provides strong

evidence of reasonableness in cases such as this.

      In addition, a court can consider whether the insured had the option of

retaining its own counsel, and then seek reimbursement of defense costs from the

insurer. A court can also consider whether the insured was given notice of the fees

being paid to defend the case, and whether the insured ever objected to those fees

and costs during the defense of the case and/or sought to retain its own counsel

because of the defense costs.

                                         10
    Case 1:17-cv-00054-SPW-TJC Document 67 Filed 11/12/19 Page 11 of 11



      Therefore, a hearing is required to determine an appropriate award of fees

and costs. In making this determination, the Court will consider the Plath factors,

the additional factors unique to reservation of rights cases discussed above, and

any additional relevant considerations which may be presented by the parties.

      II.    ORDER

      Based on the foregoing, IT IS ORDERED that a hearing will be held on the

question of attorney’s fees and costs to be awarded in this case. The Court will

conduct a telephonic Scheduling Conference on November 19, 2019 at 11:00 a.m.

to set a date and time for the hearing. Lead trial counsel for the respective parties

are required to participate in the conference. Counsel shall use the Court’s

conferencing system:

             a.     Dial 1-877-848-7030
             b.     Enter Access Code 5492555 #
      The parties shall be prepared to discuss what evidence they anticipate

introducing at the hearing, and whether the parties anticipate submitting any

further pleadings or affidavit’s prior to the hearing.

DATED this 12th day of November, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge




                                          11
